            Case 3:20-cv-00098-REP Document 19 Filed 02/18/20 Page 1 of 3 PageID# 339
                                                                                                      Reset Form            Print Form


                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGH^A

      APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D)AND LOCAL
                                                        CRIMINAL RULE 57.4
                   In Case Number     3:20cv98        ^ Cgse Name Steves and Sons,Inc. v.JELD-WEN,Inc.
                   Party Represented by Applicant: Plaintiff,Steves and Sons.Inc.
To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                      PERSONAL STATEMENT

FULL NAME(no initials, please) Glenn Pomerantz
Bar Identification Number 112503                   State California
Firm Name Monger Tolles & Olson LLP
Firm Phone # 213/683-9100                     Direct Dial#                                    FAX #
E-Mail Address 6lenn.Pomerantzi8mto.com
OfBcc MaOing Address 350 S.Grand Avenue.SOth Floor.Los Angeles. CA 90071
Name(s)offederal court(s) in which I have been admitted SEE ATTACHED

I certify that the mles ofthe federal court in the district in which I maintain my ofEce extend a similar pro hoc vice admission
privilege to members ofthe bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninefy(90)days before the submission ofthis application,I have read the Local Rules of this Court
and that my knowledge of the Federal Rules ofCivil Procedure, the Federal Rules ofCriminal Procedure,and the Federal Rules of
Evidence is current.

18m        am not ^ a foil-time employee offlic United States of America,and ipSJ             B^^exemQon ffe^the admission fee
                                                                                         icant's Signature)

I, the undersigned, do certify that I am a member ofthe bar ofthis Court,not related to the applicant; that I kndw the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; that I have
examined tiie applicant's personal statement. I afliim that his/her personal and professional character and standing are good,and
petition the court to admit the applicant pro hoc vice.


                                                   (Signature)                                                (Date)
                                                    Lewis F. Powell III                                       13266
                                                            (Typed or Printed Name)                           (VA Bar Number)
Court Use Only:

Clerk's Fee Paid       ^      or Exemption Granted
The motion for admission is GRANTED            X          DENIED



                                                 /s/                                           February 18, 2020
                                                          afyne
                           (Judge's Signature) Robert E. Pafyne                             (Date)
                           Senior United States District Judge
            Case 3:20-cv-00098-REP Document 19 Filed 02/18/20 Page 2 of 3 PageID# 340
                                                                                                 I ■■■■     —nil, i ll   I



                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

        APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                       CRIMINAL RULE 57.4
                   In Case Number        3:20cv98          , Case Name Steves and Sons,Inc. v.JELD-WEN,Inc.
                   Party Represented by Applicant: Plaintiff,Steves and Sons,Inc.
To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT

FULL NAME(no initials, please) Kyle Mach
Bar Identification Number 282090                  State California
Firm Name MunqerTolles & Olson LLP
Firm Phone# 415/512-4000                   Direct Dial# 415/512-4044                          FAX # AitnAAA.AOAA
E-Mail Address kyle.mach®mto.cnm
Office Mailing Address 560 Mission Street.27th Floor.San Francisco.CA 94105
Name(s)offederal court(s)in which I have been admitted SEE ATTACHED

I certify that the rules ofthe federal court in the district in which I maintain my office extend a similar pro hoc vice admission
privilege to members ofthe bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member ofthe bar.

I hereby certify that, within ninety(90)days before the submission ofthis application, i have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules ofCivil Procedure,the Federal Rules ofCriminal Procedure,and the Federal Rules of
Evidence is current.

I sro      am not ^ a full-time employee ofthe United States ofAmerica,and i^q,,r60[uest exertion flora the admission fee,
                                                                                      (A|lplIcanPs St^ature) ^
I, the undersigned, do certify diat I am a member ofthe bar of this Court,not related to the applicant; that I know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court;that I have
ex^incd the applicant's personal statement I affirm that his/her personal and professional character and standing are good,and
petition the court to admit the applicantpro hoc vice.


                                                   (Signature)                                               (Date)
                                                    Lewis F.Powell III                                       18266
                                                            (Typed or Printed Name)                          (VA Bar Number)
Court Use Only:

Clerk's Fee Paid       x      or Exemption Granted.

The motion for admission is GRANTED           x        or DENIED




                                   ; L&L                     M
                           (Judge's Signature) Robert E. Payne
                                                                                              February 18, 2020
                                                                                             (Date)
                           Senior United States District Judge
              Case 3:20-cv-00098-REP Document 19 Filed 02/18/20 Page 3 Reset
                                                                       of 3 Form
                                                                             PageID# 341Print Form


                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

      APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                          CRIMINAL RULE 57,4
                   In Case Number 3:20cv98                  ^ Case Name Steves and Sons,Inc.v.JELD-WEN,Inc.
                   Party Represented by Applicant: Steves and Sons,Inc.

To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT

FULL NAME(no initials, please) Marvin Grady Pipkin
Bar Identification Number 16026600               State Texas
Firm Name Pipkin & Kloppe-Orton. LLP
Firm Phone # 201/731-6495                 Direct Dial # 2in/2l.3-.337fl                       FAX # 9in/9or2i^o
E-Mail Address mplpklnaplpklnlawsatK.rnm
Office Mailing Address 10001 Reunion Plaza.Suite 640.San Antonio.Texas 78216
Name(s)offederal court(s)in which I have been admitted USDC Western District ofTexas:5th Court of Appeals
I certify that the mles of the federal court in the district in which I maintain my office extend a similar pro hoc vice admission
privilege to members ofthe bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety(90)days liefore the submission of this application, I have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules of Civil Procedure, the Federal Rules ofCriminal Procedure, and the Federal Rules of
Evidence is current.

^                    ^ ® full-time employee ofthe United States ofAmerica,and ifso,leMe^exempth^ oo^he admission fee
                                                                                          cant's Signature

I, the undersigned,do certify that 1 am a member ofthe bar ofthis Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hoc vice.


                                                  (Signature)                                                (Date)
                                                  Lewis F. Powell II!                                        18266
                                                            (Typed or Printed Name)                          (VA Bar Number)
Court Use Only:

Clerk's Fee Paid       ^      or Exemption Granted
The motion for admission is GRANTED          X            DENIED



                                              /s/               rC                          February 18, 2020
                           (Judge's Signature) Robert E. Payne                             (DatST""
                           Senior United States District Judge
